Citation Nr: 0032507	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1963 to May 
1965 and May 1969 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, 
North Carolina.



FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen a claim 
of entitlement to service connection for PTSD in June 1995; 
the veteran was notified of this decision and he did not file 
a timely appeal.

2.  Additional evidence submitted since the June 1995 rating 
decision bears directly on the issue of whether the veteran 
has service related PTSD, and is so significant that it must 
be considered to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the RO's June 1995 denial of the 
veteran's application to reopen the claim of service 
connection for PTSD is new and material, and the claim for 
such benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.124(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (as in effect from 
March 7, 1997).  The provisions of 38 C.F.R. § 4.125(a) 
require that the diagnosis of a mental disorder conform to 
DSM-IV.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Factual Background.  The veteran's service personnel records 
show that he served in Alaska from December 1963 to May 1965.  
They also show that he served in Vietnam from June 1970 to 
May 1971 and that he served in a counteroffensive campaign 
there.  He was assigned to the 68th Medical Group and the 
Third Field Hospital with USARPAC (U.S. Army, Pacific).  They 
further reflect that he served in Germany from January 1975 
to February 1976 and that he was assigned to Company A and 
Company B of the First Battalion 36th Infantry with USAREUR 
(U.S. Army, Europe).  His DD Form 214 reflects that he was 
awarded the Vietnam Service Medal, the Vietnam Campaign Medal 
and the Vietnam Cross of Gallantry with Palm.

The veteran's service medical records do not show any 
complaints, findings or diagnosis of a psychiatric disorder.

VA hospital records show that the veteran was admitted for 
six days in October 1986.  At discharge, he was diagnosed as 
having chronic ethanol dependence.

A VA hospital report shows that the veteran was admitted for 
twenty days from February to March 1988.  At discharge, he 
was diagnosed as having PTSD, dysthymic disorder, alcohol 
dependence and a mixed personality disorder.

VA outpatient treatment records show that the veteran was 
diagnosed as having PTSD in March 1988.

In a May 1988 rating decision, the RO denied the veteran's 
claim for service connection for a psychiatric disability, to 
include PTSD.  In denying service connection, the RO held 
that the veteran's service medical records were negative for 
any report or finding of a psychiatric disability.  It also 
held, that while the veteran served in Vietnam from June 1970 
to May 1971, he was a clerk during his service there, and he 
had not submitted any evidence which demonstrated that he was 
exposed to any stressors during his service there.  The 
veteran was notified that his claim for service connection 
for a psychiatric disability, to include PTSD, was denied in 
June 1988 and he did not file a timely appeal.

In a VA Form 21-526 received in February 1994, the veteran 
requested non-service-connected disability pension benefits.  
In support of his claim, he submitted the following private 
and VA medical records:

Private medical records from Charter Northridge Hospital show 
that the veteran was admitted to treat his depression for 
eleven days in January 1994.  Upon his admission, he was 
diagnosed as having a major depressive disorder with 
psychosis and suicidal ideation and a history of alcohol 
abuse.  During the course of his hospitalization, C. Newmark, 
Ph.D., diagnosed the veteran as having as having major 
depression with psychotic features and rule out personality 
disorder with paranoid and obsessive-compulsive traits.  At 
discharge, the veteran was diagnosed as having a major 
depressive disorder with psychosis.

A February 1994 VA examination report shows that the veteran 
was diagnosed as having depression.

The Board notes that, in a July 1994 rating decision, the RO 
granted the veteran's claim for non-service-connected 
disability pension benefits.

In a statement in support of claim received in May 1995, the 
veteran requested the RO to reopen his claim for service 
connection for PTSD.  In support of his application, the 
veteran submitted duplicate copies of the private medical 
records from Charter Northridge Hospital and Dr. Newmark, and 
records from the Social Security Administration (SSA).

The records from the SSA show that the veteran was awarded 
SSA disability benefits in October 1994, in part, due to 
PTSD.

In a June 1995 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
PTSD.  In so doing, the RO held that the newly submitted 
evidence did not show that the veteran was treated for PTSD 
in service.  It also held that this evidence did not include 
a medical opinion relating his PTSD to his period of military 
service.  The veteran was notified that his application to 
reopen his claim for service connection for PTSD was denied 
in July 1995 and he did not file a timely appeal.

Relevant evidence added to the record since the June 1995 
rating decision includes the following:

Private hospital records from Central Carolina Hospital show 
that the veteran was admitted to treat his weight loss, sleep 
disturbances and severe depression for five days in May 1986.  
At discharge, he was diagnosed as having depression and mild 
substance abuse probably secondary to his depression.

Private medical records from Mid-Carolina Surgical Clinic 
show that the veteran was psychiatrically examined in October 
1994 as part of his claim for SSA disability benefits.  At 
that time, it was noted that he had affective disorders and 
substance addiction disorders.

An April 1997 VA outpatient treatment record shows that the 
veteran completed the Beck Depression Inventory, the 
Mississippi Scale for Combat Related PTSD, the Spielberger 
State Trait Anxiety Inventory and the Combat Exposure Scale.  
At that time, it was noted that the veteran was depressed and 
anxious and that he reported having had moderate to heavy 
combat exposure during his service in Vietnam.  He also 
reported a significant number of PTSD symptoms on the 
Mississippi Scale.  It was noted that these results were 
consistent with a diagnosis of combat related PTSD.  It was 
also noted that the history which he provided was reliable 
and accurate.

In a September 1997 letter, the veteran's wife described the 
veteran's psychiatric symptoms.

In a September 1997 letter M. Gordon, M.D., reported that the 
veteran had a history of psychiatric problems including 
depression.  Dr. Gordon also reported that the veteran was on 
Prozac and that his physical disabilities and psychiatric 
status rendered him fully disabled and unable to work.

In October 1997, the veteran submitted a letter wherein he 
listed his employment history from 1982 to 1991.

In October 1997, the veteran submitted a letter wherein he 
reported that he was stationed at Bien Hoa when he first 
arrived in Vietnam, and that he was later transferred to the 
Third Field Army Hospital in Saigon where he was a security 
guard.  He then described his stressors during his military 
service in Vietnam.  In particular, he reported being 
subjected to attacks about four or five days after he arrived 
at Bien Hoa, helping an ambulance driver deliver bodies to 
the hospital, killing a Vietnamese man while driving a mail 
truck, beating a Vietnamese boy on the head with a rock, 
shooting a Vietnamese security guard, realizing that an Army 
Sergeant he had seen at the hospital whose legs were 
amputated and whose stomach was open had died in Vietnam 
rather than at home, and being subjected to an attack at an 
airstrip.

In a letter received in January 1998, the veteran's wife 
described the veteran's psychiatric symptoms and indicated 
that they were a result of his military service in Vietnam.

In a letter received in January 1998, the veteran again 
described his stressors during his military service in 
Vietnam.

In a July 2000 letter, Dr. Gordon reported that, over the 
years, the veteran had been anxious about physicians and 
medical care due to events which occurred during his military 
service in Vietnam.  Dr. Gordon also reported that the 
veteran demonstrated all the elements of PTSD.

In August 2000, the veteran submitted another letter wherein 
he described his stressors during his military service in 
Vietnam.  He reported that he was originally stationed at 
Long Bien and that he was later transferred to Bien Hoa.  He 
also reported that he was subjected to mortar and small arms 
fire three or four days after he arrived at Bien Hoa.  He 
stated that he was later transferred to Saigon where he 
became a security guard at the Third Army Hospital.  He 
reported that, in November 1970, he had to stop all traffic 
at the hospital because a man with a grenade stuck in his 
chest was brought there.  He described an incident wherein he 
held up a Vietnamese man at the gate of the hospital, took 
his sick baby inside the hospital and later learned that the 
baby had died.  He stated that he felt responsible for the 
death of the baby because it might have lived had he not 
stopped its father at the gate.  He reported that, in 
September or October 1970, he heard gunfire and then found 
the body of the Vietnamese policeman who had been shot.  He 
indicated that, in November 1970, he repeatedly hit a 
Vietnamese boy on the head with a rock and that a Vietnamese 
guard aimed a gun at him as a result.  He reported that a 
Vietnamese informant that he knew was found shot in the head 
with two of his fingers cut off.  He stated that he felt 
responsible for the informants death because he had asked him 
for some information a few days prior to his death.  He 
indicated that, in December 1970, he drove four men to an 
airfield in Long Bien and that they were subjected to mortar 
attack a few hundred yards before they reached the plane.  He 
stated that he feared for his life when he drove back from 
the airfield because he knew that Vietcong were in the area.  
He reported that, in January 1971, he became suspicious of a 
Vietnamese man who kept trying to ride up against the mail 
truck that he was driving.  He stated that he then put on his 
brakes and that the man then fell under the truck.  He 
indicated that he was unsure if the man had been killed in 
this incident.  He reported that he then returned to the 
hospital and saw an Army Sergeant whose leg was amputated and 
whose stomach was cut open.  He stated that this army 
Sergeant eventually died and that he felt bad that he had not 
died at home.  He then reported that he had helped an 
ambulance driver transport bodies to the hospital.

The veteran also submitted copies of photographs with 
notations.  These include photographs of Alaska; the 90th 
Replacement Battalion at Long Bien; Bien Hoa in June 1970; 
Saigon in July 1970; the informant who was found dead; the 
veteran and a friend looking into the river where the body of 
the informant was found; the Vietnamese policeman whom he 
found shot in Saigon; and one of the soldiers whom he drove 
to the airfield.  It was noted that that the soldier's name 
might have been [redacted].

In letters received in August 2000, the veteran's wife, 
daughter, son, stepson, son in law and friends all described 
the veteran's PTSD symptoms and indicated that they were the 
result of his military service in Vietnam.

At the August 2000 hearing before the undersigned, the 
veteran expounded upon the stressors which he described in 
his October 1997 and August 2000 letters.  He also testified 
that urban Vietcong often rode up next to U.S. Army vehicles 
and threw explosives into them.  He reported that he once saw 
some Vietcong throw a grenade into a group of four American 
soldiers who were standing on a corner.  He also reported 
that, on several occasions, he helped an ambulance driver 
transport bodies from Tan Son Nhut to the Third Field Army 
Hospital.  He then described incidents which occurred while 
he was stationed in Alaska and Germany.  He reported that he 
saw an armored personnel carrier roll over a tent which had 
two soldiers in it in Alaska.  He also reported that he saw a 
soldier get crushed to death by a tank in Germany.

The veteran's daughter testified that the veteran had 
flashbacks about his experiences in Vietnam.

Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has presented new and material evidence to 
warrant a reopening of his claim for service connection for 
PTSD.  As reported earlier, the RO denied the veteran's 
application to reopen his claim for service connection for 
PTSD in June 1995, in part, because the evidence did not 
include a medical opinion relating his PTSD to his period of 
military service.

A VA outpatient treatment record which has been associated 
with the claims folder since that time does relate the 
veteran's PTSD to his period of military service.  In 
particular, the April 1997 VA outpatient treatment record 
shows that the veteran underwent psychiatric testing and that 
the results of this testing were consistent with a diagnosis 
of combat related PTSD.  This evidence undermines part of the 
basis for the RO's denial in 1995, namely, that there was no 
medical evidence which related the veteran's PTSD to his 
period of military service.  As such, the evidence received 
since the RO denied the veteran's application to reopen his 
claim for service connection in June 1995 is new and 
material, and it must be considered in order to fairly decide 
the merits of the claim.  Thus, the veteran's claim for 
service connection for PTSD is reopened, and a review of the 
entire evidence of record is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the claim of service connection for 
PTSD.  The Board notes that VA has a duty to assist the 
veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In the instant case, the Board finds 
that additional development is necessary for a full and fair 
adjudication of the veteran's appeal.

In his letters, and in his testimony, the veteran has 
reported that he experienced several stressful events during 
his service in Vietnam from June 1970 to May 1971.  At his 
August 2000 hearing, the veteran also testified that he 
experienced stressful events during his service in Alaska and 
Germany.

The Board observes that it does not appear that any attempts 
were made to verify any of the stressors reported by the 
veteran with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Moreover, it does not appear that 
the veteran has been advised that he may provide statements 
from fellow servicemen as corroborating evidence of his 
alleged stressors.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers 
who may have treated him for PTSD.  After 
obtaining any necessary releases, the RO 
should attempt to obtain copies of all 
pertinent treatment records which are not 
already of record.

2.  The RO should also contact the 
veteran and advise him that he can submit 
statements from fellow servicemen to 
corroborate his alleged stressors in 
Vietnam, Alaska and Germany.

3.  The RO should review the file and 
prepare a summary of all the claimed 
stressors, including the stressors 
experienced in Alaska and Germany.  This 
summary, and all associated documents, 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, VA, 
22150-3197.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any information obtained from 
USASCRUR is to be associated with the 
claims folder.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, what 
was the nature of the specific stressor 
or stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a psychiatrist 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The claims folder 
must be made available to the examiner 
prior to the examination.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for PTSD 
on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

